DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 10/19/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 22, 25, 29, 33, 35-38, 42, 43, 46-48, 52, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. “Lin” US 2022/0045803 in view of Yin et al. “Yin” US 2021/0274492.
Regarding claims 1, 35, and 46 Lin teaches a method, medium (Par. 176) and apparatus for wireless communications at a user equipment (UE), comprising: 
A processor and memory configured to: receive a first control message comprising a first indication that one of original data or repeated data is to be included in a first data transmission scheduled by the first control message, the first indication having a single bit (a base station configures transmission with or without HARQ retransmission/feedback in a connected mode; Paragraph 124.  A DCI field is used for indicating (1-bit information) to the receiver which tells the receiving device if HARQ is deactivated for a particular transmission.  The receiver thus knows if it needs to transmit feedback or expect a retransmission; Paragraph 138.  Thus, one can see control messages are received with 1-bit indicators); 
receive a configuration message configuring a mode that disables acknowledgment feedback reporting for the UE (Paragraphs 138, 142 and step 602 of Figure 6 disclose and indicator indicating whether or not HARQ is deactivated); 
receive, based at least in part on the mode being configured for the UE, a second control message comprising a second indication that one of original data or repeated data is to be included in a second data transmission scheduled by the second control message, the second indication having a plurality of bits (after receiving the indication of deactivation or not, the UE transmits uplink/downlink based on received scheduling information from the base station; Paragraph 142 and step 606 of Figure 6.  Figure 8 show multiple bits corresponding to the HARQ indication); and 
communicate the second data transmission based at least in part on the second indication (paragraph 142 and step 606 of Figure 6 disclose the UE transmitting based on the received indication from the base station).
Lin does not expressly disclose an active HARQ wherein the feedback reporting is disabled for the active HARQ process.  Yin teaches indictors for new transmissions (Paragraph 51) and that the ACK feedback can be turned on/off and only the NACK is reported for URLLC data; Paragraph 62.  Further, Paragraph 129 teaches that the turning off of the feedback portion of a HARQ process is don’t using an indicator in the DCI.  Thus one can see that just the acknowledgement feedback portion can be disabled as claimed.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lin to include disabling just the ACK feedback portion of a HARQ process as taught by Yin.
	One would be motivated to make the modification such that excessive dropping of other channels can be avoided as taught by Yin; Paragraph 62.

Regarding claims 2, 36, and 47 Lin teaches disabling acknowledgment feedback reporting for a hybrid automatic repeat request (HARQ) process of a plurality of HARQ processes configured for the UE based at least in part on the configuration message, the second indication being associated with the HARQ process, the acknowledgement feedback reporting remaining enabled for a second HARQ process of the plurality of HARQ processes based at least in part on the configuration message (Figure 10 and Paragraph 152 disclose a plurality of HARQ processes wherein some processes will be disabled and others enabled.
Lin does not expressly disclose an active HARQ wherein the feedback reporting is disabled for the active HARQ process.  Yin teaches indictors for new transmissions (Paragraph 51) and that the ACK feedback can be turned on/off and only the NACK is reported for URLLC data; Paragraph 62.  Further, Paragraph 129 teaches that the turning off of the feedback portion of a HARQ process is don’t using an indicator in the DCI.  Thus one can see that just the acknowledgement feedback portion can be disabled as claimed.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lin to include disabling just the ACK feedback portion of a HARQ process as taught by Yin.
	One would be motivated to make the modification such that excessive dropping of other channels can be avoided as taught by Yin; Paragraph 62.

Regarding claims 3, 37 and 48, Lin teaches receiving control signaling indicating the second indication includes the plurality of bits based on the mode that disables ACK feedback for the UE (The base station sends RRC to the UE indicating the field of the DCI is a new way for HARQ processes used for disabling/enabling the UE; Paragraph 169 and step 1700 of Figure 17. Figure 8 show multiple bits corresponding to the HARQ indication.)

Regarding claims 4 and 38, Lin teaches determining a first field indicating original data or repeated data with a first length that spans on bit based on a second mode enabling ACK feedback being configured for the UE, the first control message comprising the field (the NDI is an indication of whether or not HARQ is deactivated for the corresponding scheduled transmission.  The NDI is 1 bit; Paragraph 169 and step 1700 of Figure 17.)

Regarding claim 22, Lin teaches decoding the second message based on the mode disabling the ACK feedback reporting and identifying a downlink transmission is scheduled by the second control message includes a DL data transmission based on the second message (The UE receives the second control message from the base station which includes DCI stating the HARQ is deactivated (Step 1006 of Figure 10). After receiving/processing the data in the received communication (Decoding), the base station and UE perform DL transmissions with the HARQ deactivated based on the indication; Figure 10 step 1010 Paragraph 153.)

Regarding claim 25, Lin teaches decoding the second message based on the mode disabling the ACK feedback reporting and identifying an uplink transmission is scheduled by the second control message includes a UL data transmission based on the second message (The UE receives the second control message from the base station which includes DCI stating the HARQ is deactivated (Step 1006 of Figure 10). After receiving/processing the data in the received communication (Decoding), the base station and UE perform UL transmissions with the HARQ deactivated based on the indication; Figure 10 step 1010 Paragraph 153.)

Regarding claims 29, 42 and 52, Lin teaches a method, medium (Par. 176) for wireless communications at a base station (BS), comprising: 
receiving a first control message comprising a first indication that one of original data or repeated data is to be included in a first data transmission scheduled by the first control message, the first indication having a single bit (a base station configures transmission with or without HARQ retransmission/feedback in a connected mode; Paragraph 124.  A DCI field is used for indicating (1-bit information) to the receiver which tells the receiving device if HARQ is deactivated for a particular transmission.  The receiver thus knows if it needs to transmit feedback or expect a retransmission; Paragraph 138.  Thus, one can see control messages are received with 1-bit indicators); 
receiving a configuration message configuring a mode that disables acknowledgment feedback reporting for the UE (Paragraphs 138, 142 and step 602 of Figure 6 disclose and indicator indicating whether or not HARQ is deactivated); 
receiving, based at least in part on the mode being configured for the UE, a second control message comprising a second indication that one of original data or repeated data is to be included in a second data transmission scheduled by the second control message, the second indication having a plurality of bits (after receiving the indication of deactivation or not, the UE transmits uplink/downlink based on received scheduling information from the base station; Paragraph 142 and step 606 of Figure 6.  Figure 8 show multiple bits corresponding to the HARQ indication); and 
communicating the second data transmission based at least in part on the second indication (paragraph 142 and step 606 of Figure 6 disclose the UE transmitting based on the received indication from the base station).
Lin does not expressly disclose an active HARQ wherein the feedback reporting is disabled for the active HARQ process.  Yin teaches indictors for new transmissions (Paragraph 51) and that the ACK feedback can be turned on/off and only the NACK is reported for URLLC data; Paragraph 62.  Further, Paragraph 129 teaches that the turning off of the feedback portion of a HARQ process is don’t using an indicator in the DCI.  Thus one can see that just the acknowledgement feedback portion can be disabled as claimed.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lin to include disabling just the ACK feedback portion of a HARQ process as taught by Yin.
	One would be motivated to make the modification such that excessive dropping of other channels can be avoided as taught by Yin; Paragraph 62.

Regarding claim 33, Lin teaches determining a first field indicating original data or repeated data with a first length that spans on bit based on a second mode enabling ACK feedback being configured for the UE, the first control message comprising the field (the NDI is an indication of whether or not HARQ is deactivated for the corresponding scheduled transmission.  The NDI is 1 bit; Paragraph 169 and step 1700 of Figure 17.)

Regarding claim 43, Lin teaches determining a first field indicating original data or repeated data with a first length that spans on bit based on a second mode enabling ACK feedback being configured for the UE, the first control message comprising the field (the NDI is an indication of whether or not HARQ is deactivated for the corresponding scheduled transmission.  The NDI is 1 bit; Paragraph 169 and step 1700 of Figure 17.)

Regarding claim 53, Lin teaches determining a first field indicating original data or repeated data with a first length that spans on bit based on a second mode enabling ACK feedback being configured for the UE, the first control message comprising the field (the NDI is an indication of whether or not HARQ is deactivated for the corresponding scheduled transmission.  The NDI is 1 bit; Paragraph 169 and step 1700 of Figure 17.)


Claim(s) 5, 34 ,44 ,54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yin and further in view of Golitschek et al. “Golitschek” US 2019/0306876.

Regarding claim 5, Lin does not disclose determining a field for indicating RV which indicates original data or repeated data based on the ACK feedback reporting being disabled; however, Golitschek teaches that fields are used to indicate/control the feedback transmission.  Further the redundancy version in the DCI indicates a disabled block for control information feedback; Paragraph 34. Thus one can see the redundancy version indicates feedback information (Repeated transmissions) or not based on a mode of the feedback operation being disabled or not.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of to include the RV indicating the type of data based on the feedback being disabled as taught by Golitschek.
	One would be motivated to make the modification such that RV can be used to interpret a retransmission of information as taught by Golitschek; Paragraph 34.

Regarding claim 34, Lin does not disclose determining a field for indicating RV which indicates original data or repeated data based on the ACK feedback reporting being disabled; however, Golitschek teaches that fields are used to indicate/control the feedback transmission.  Further the redundancy version in the DCI indicates a disabled block for control information feedback; Paragraph 34. Thus one can see the redundancy version indicates feedback information (Repeated transmissions) or not based on a mode of the feedback operation being disabled or not.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of to include the a plurality of RVs indicating the type of data based on the feedback being disabled as taught by Golitschek.
	One would be motivated to make the modification such that RV can be used to interpret a retransmission of information as taught by Golitschek; Paragraph 34.

Regarding claim 44, Lin does not disclose determining a field for indicating RV which indicates original data or repeated data based on the ACK feedback reporting being disabled; however, Golitschek teaches that fields are used to indicate/control the feedback transmission.  Further the redundancy version in the DCI indicates a disabled block for control information feedback; Paragraph 34. Thus one can see the redundancy version indicates feedback information (Repeated transmissions) or not based on a mode of the feedback operation being disabled or not.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of to include the a plurality of RVs indicating the type of data based on the feedback being disabled as taught by Golitschek.
	One would be motivated to make the modification such that RV can be used to interpret a retransmission of information as taught by Golitschek; Paragraph 34.

Regarding claim 54, Lin does not disclose determining a field for indicating RV which indicates original data or repeated data based on the ACK feedback reporting being disabled; however, Golitschek teaches that fields are used to indicate/control the feedback transmission.  Further the redundancy version in the DCI indicates a disabled block for control information feedback; Paragraph 34. Thus one can see the redundancy version indicates feedback information (Repeated transmissions) or not based on a mode of the feedback operation being disabled or not.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of to include a plurality of RVs indicating the type of data based on the feedback being disabled as taught by Golitschek.
	One would be motivated to make the modification such that RV can be used to interpret a retransmission of information as taught by Golitschek; Paragraph 34.

Claim(s) 23, 24, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yin and further in view of Salim et al. “Salim” GB 2573577 as cited in Applicant’s IDS.

Regarding claim 23, while Lin teaches the use of NDI with respect to HARQ processes being activated or not as well as performing DL/UL transmissions (i.e. receiving original or repeated data) based on the HARQ mechanism (Figure 10), Lin does not expressly disclose identifying DL data including original data based on the second indications.  However, Salim teaches the NDI is used to indicate if newly scheduled data is new data (original) or previously transmitted (repeated); Paragraph 53.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lin to include the NDI indicating original or repeated data as taught by Salim.
	One would be motivated to make the modification such that the UE knows whether the data received is a retransmission or new data as taught by Salim; Paragraph 53.

Regarding claim 24, while Lin teaches the use of NDI with respect to HARQ processes being activated or not as well as performing DL/UL transmissions (i.e. receiving original or repeated data) based on the HARQ mechanism (Figure 10), Lin does not expressly disclose identifying DL data including original data based on the second indications.  However, Salim teaches the NDI is used to indicate if newly scheduled data is new data (original) or previously transmitted (repeated); Paragraph 53.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lin to include the NDI indicating original or repeated data as taught by Salim.
	One would be motivated to make the modification such that the UE knows whether the data received is a retransmission or new data as taught by Salim; Paragraph 53.

Regarding claim 26, while Lin teaches the use of NDI with respect to HARQ processes being activated or not as well as performing DL/UL transmissions (i.e. receiving original or repeated data) based on the HARQ mechanism (Figure 10), Lin does not expressly disclose identifying DL data including original data based on the second indications.  However, Salim teaches the NDI is used to indicate if newly scheduled data is new data (original) or previously transmitted (repeated); Paragraph 53.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lin to include the NDI indicating original or repeated data as taught by Salim.
	One would be motivated to make the modification such that the UE knows whether the data received is a retransmission or new data as taught by Salim; Paragraph 53.

Regarding claim 27, while Lin teaches the use of NDI with respect to HARQ processes being activated or not as well as performing DL/UL transmissions (i.e. receiving original or repeated data) based on the HARQ mechanism (Figure 10), Lin does not expressly disclose identifying DL data including original data based on the second indications.  However, Salim teaches the NDI is used to indicate if newly scheduled data is new data (original) or previously transmitted (repeated); Paragraph 53.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lin to include the NDI indicating original or repeated data as taught by Salim.
	One would be motivated to make the modification such that the UE knows whether the data received is a retransmission or new data as taught by Salim; Paragraph 53.

Claim(s) 28, 30, 39, 45, 49, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP “Discussion on CG and SPS in NTN” hereinafter “3GPP” cited in Applicant’s IDS in view of Yin.

Regarding claims 28, 39, and 49, 3GPP teaches a method and apparatus for wireless communications at a user equipment (UE), comprising: 
receiving a configuration message configuring a mode that disables acknowledgment feedback reporting for the UE (the network configures the UE with the HARQ turned off (i.e. disables ACK feedback).  There is no DL/UL feedback/transmission when HARQ is off; Section 1 RAN 106, agreement 2); 
receiving a first control message comprising a first indication that original data is to be included in a first data transmission scheduled by the first control message, the first data transmission being associated with a hybrid automatic repeat request (HARQ) process (UL HARQ processes are configured for CG and are associated with UL transmission on UL grants (control messages); Section 2.1); 
receiving, after the first control message, a second control message comprising a second indication that repeated data is to be included in a second data transmission scheduled by the second control message, the second control message being associated with the HARQ process (with HARQ enabled, the network schedules the retransmission (i.e. repeated data) based on the UL packet decoding results.  The retransmission interval for a HARQ process with enabled HARQ feedback should be much longer than a HARQ process with disabled HARQ; Section 2.1); and 
communicating, based at least in part on the mode being configured for the UE, an original set of data in the second data transmission based at least in part on a timing threshold associated with the first control message the first control message being exceeded (retransmission time interval for (associated with the time of receiving first and second control messages) HARQ enabled is longer than that HARQ being disabled.  The Configuredgranttimer is needed in NR while for a HARQ disabled process, it is not needed; Section 2.1.  Proposal 1 teaches HARQ disabling the granttimer is not needed and depending on the mode a timing threshold is applied).
3GPP does not expressly disclose an active HARQ wherein the feedback reporting is disabled for the active HARQ process.  Yin teaches indictors for new transmissions (Paragraph 51) and that the ACK feedback can be turned on/off and only the NACK is reported for URLLC data; Paragraph 62.  Further, Paragraph 129 teaches that the turning off of the feedback portion of a HARQ process is don’t using an indicator in the DCI.  Thus one can see that just the acknowledgement feedback portion can be disabled as claimed.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of 3GPP to include disabling just the ACK feedback portion of a HARQ process as taught by Yin.
	One would be motivated to make the modification such that excessive dropping of other channels can be avoided as taught by Yin; Paragraph 62.

Regarding claims 30, 45, and 55, 3GPP teaches a method and apparatus for wireless communications at a base station, comprising: 
transmitting a configuration message configuring a mode that disables acknowledgment feedback reporting for the UE (the network configures the UE with the HARQ turned off (i.e. disables ACK feedback).  There is no DL/UL feedback/transmission when HARQ is off; Section 1 RAN 106, agreement 2); 
transmitting a first control message comprising a first indication that original data is to be included in a first data transmission scheduled by the first control message, the first data transmission being associated with a hybrid automatic repeat request (HARQ) process (UL HARQ processes are configured for CG and are associated with UL transmission on UL grants (control messages); Section 2.1); 
transmitting, after the first control message, a second control message comprising a second indication that repeated data is to be included in a second data transmission scheduled by the second control message, the second control message being associated with the HARQ process (with HARQ enabled, the network schedules the retransmission (i.e. repeated data) based on the UL packet decoding results.  The retransmission interval for a HARQ process with enabled HARQ feedback should be much longer than a HARQ process with disabled HARQ; Section 2.1); and 
communicating, based at least in part on the mode being configured for the UE, an original set of data in the second data transmission based at least in part on a timing threshold associated with the first control message the first control message being exceeded (retransmission time interval for HARQ enabled is longer than that HARQ being disabled.  The Configuredgranttimer is needed in NR while for a HARQ disabled process, it is not needed; Section 2.1.  Proposal 1 teaches HARQ disabling the grant timer is not needed and depending on the mode a timing threshold is applied).
3GPP does not expressly disclose an active HARQ wherein the feedback reporting is disabled for the active HARQ process.  Yin teaches indictors for new transmissions (Paragraph 51) and that the ACK feedback can be turned on/off and only the NACK is reported for URLLC data; Paragraph 62.  Further, Paragraph 129 teaches that the turning off of the feedback portion of a HARQ process is don’t using an indicator in the DCI.  Thus one can see that just the acknowledgement feedback portion can be disabled as claimed.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of 3GPP to include disabling just the ACK feedback portion of a HARQ process as taught by Yin.
	One would be motivated to make the modification such that excessive dropping of other channels can be avoided as taught by Yin; Paragraph 62.

Claim(s) 31, 40, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Yin and further in view of Liu et al. “Liu” US 2022/0294591.

Regarding claims 31, 40 and 50, the prior art does not disclose an indication of a threshold based in part on a quantity of slots; however, Liu teaches that a UE detects a DCI (i.e. received indicator) which includes a timing indicator field corresponding to slot information (indication of timing threshold based on slots); Paragraphs 66-68.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of 3GPP to receiving an indicator of the timing threshold related to slots as taught by Liu.
	One would be motivated to make the modification such that UE can detect and provide corresponding HARQ information at the proper transmission time as taught by Liu; Paragraph 66.

Claim(s) 32, 41, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Yin and further in view of Sun et al. “Sun” US2018/0048432.

Regarding claims 32, 41, and 51, the prior art does not teach or suggest the indication of the timing threshold is based on a threshold duration; however, Sun teaches a UE receives signaling which indicates when to perform communications based on a HARQ process timing and duration for transmission intervals; Paragraph 164. Thus one can see the UE receives an indication of a timing threshold based on some sort of duration for communication purposes with respect to retransmissions.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of 3GPP to receiving an indicator of the timing threshold related to duration as taught by Sun.
	One would be motivated to make the modification such that UE can determine when to properly communicate with respect to HARQ timing and whether or not to retransmit data as taught by Sun; Paragraph 164.

Allowable Subject Matter
Claims 6-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419